Title: To James Madison from Louis-André Pichon, 25 August 1804
From: Pichon, Louis-André
To: Madison, James



Monsieur,
Philadelphie le 25. Août 1804.
J’ai l’honneur, conformément à l’ordre que je viens d’en recevoir, de vous adresser ci jointe sous le No. 1. une copie authentique du Senatus Consulte qui a donné dernièrement au Gouvernement de la france une nouvelle forme. Cet acte a déjà été notifié aux Gouvernemens étrangers dont les Ministres étaient accrédités à Paris et notamment à celui des Etats Unis, dans la personne de Mr. Livingston, par une note du Ministre des relations Extérieures. Cette note contenant, à l’occasion de ces changemens, des communications que je suis expressément chargé de répéter ici, je crois ne pouvoir mieux faire que de vous en adresser le Texte même et j’ai en conséquence l’honneur, Monsieur, de vous l’adresser avec la présente sous le No. 2. Je vous prie, Monsieur, de porter cette importante communication à la connaissance de Monsieur Le Président des Etats Unis et de prendre ses directions pour que les rapports des deux Gouvernemens soient le plutôt possible établis sur les formes indiquées dans cette Note.
Pour ce qui regarde les fonctions politiques dont j’ai eu l’honneur d’être chargé jusqu’ici, le Ministre des Relations Extérieures en m’annonçant que de nouvelles lettres d’introduction me seront adressées, m’autorise néanmoins, en attendant qu’elles parviennent (ou plutôt en attendant l’arrivée du Ministre Plénipotentiaire qui ne peut tarder) à suivre les communications comme par le passé. Il me parait convenable, Monsieur, à cet égard et vu les circonstances et les indications des lettres du Ministre des relations Extérieures relatives au remplacement réciproque des pouvoirs, de vous communiquer ce que ce Ministre m’écrit à ce sujet, et j’ai l’honneur de joindre ici sous le No. 3. cette partie de sa lettre. J’ai l’honneur d’être, Monsieur, avec respect et avec une haute considération, Votre très humble très obéissant Serviteur
L. A. Pichon
 
Condensed Translation
According to the order just received, Pichon encloses an authentic copy, numbered 1, of the senatus consultum that has lately given a new shape to the French government. This act has already been announced to the foreign governments whose ministers were accredited at Paris, and in particular to Robert R. Livingston, the U.S. minister, by a note from the French minister of foreign relations. Pichon thought he could do no better than to enclose the text itself, numbered 2, as it contains information he is expressly charged with repeating here. Asks JM to present this to the president and get his instructions so that the relations between the two governments as indicated in that note are established as soon as possible.
Has been authorized to continue following the current protocol while awaiting new letters of introduction (or rather until the arrival of the minister plenipotentiary, which cannot be long). Finds it appropriate in this regard to communicate what the French minister of foreign relations wrote to him on the subject and accordingly encloses that part of the minister’s letter, numbered 3.
